department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date o f f i c e o f t h e c h i e f c o u n s e l number release date conex-111491-10 uil the honorable timothy walz u s house of representatives washington dc attention ----------------- dear mr walz i apologize for the delay in responding to your inquiry dated date on behalf of your constituent ---------------------------- ----------------------asked about the tax treatment of leave accrued under post deployment mobilization respite absence pdmra unfortunately i cannot provide an answer at this time no one has raised this issue before and our office is working with the department of defense to gain a greater understanding of the calculation and accrual of pdmra in order to determine the proper tax treatment of this benefit our office will need to continue coordinating with the department of defense if we determine that these benefits are exempt from taxation we will work with the department of defense to make sure we communicate that determination to all reserve components and branches of the united_states armed_forces conex-111491-10 i am sorry we cannot be more helpful at this time i will send you a follow-up letter as soon as we make a determination if we can assist you further please contact me or --- --------------------at --------------------- sincerely lynne camillo branch chief employment_tax branch exempt_organizations employment_tax government entities tax exempt and government entities
